Citation Nr: 1031909	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO denied entitlement 
to a TDIU in December 2007.  In March 2008, the RO implemented a 
proposed reduction of the evaluation for PTSD from 70 percent to 
50 percent, effective June 1, 2008.


FINDINGS OF FACT

1.  The PTSD is manifested by neglect of personal hygiene, 
suicidal ideation, difficulty maintaining effective 
relationships, rambling and tangential thought process, 
irritability and depressed mood, and a GAF score of 55; there 
also were significant assessments of embellishment of symptoms 
and findings that the symptoms associated with PTSD were mild.  

2.  The record shows that the Veteran is not unemployable as a 
result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent evaluation for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2007 regarding the claim for a TDIU and an 
increased rating for PTSD.  Reductions in evaluation require 
notice as set forth in 38 C.F.R. § 3.105(e); the general notice 
requirements set forth elsewhere are not strictly applicable.  
The Veteran, through his daughter, who is his custodian, received 
notice of the proposed rating action, the applicable evaluation 
criteria, the evidence of record, and VA's reasons and bases in 
September 2007 and December 2007 correspondence.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes service treatment records, VA and 
private treatment records, and VA examination reports.  There is 
no indication in the record of any outstanding evidence.  

The Veteran was afforded VA examinations in October 2007, 
November 2008, and May 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  A further examination is not necessary.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Due Process

When VA determines that a reduction in evaluation is warranted 
and such would result in reduction of a current compensation 
payment, the RO must issue a proposed rating decision setting 
forth all material facts and reasons for the reduction, and must 
give the Veteran at least 60 days in which to dispute the 
proposal. 38 C.F.R. § 3.105(e).  

The Veteran has not argued that the due process protections of 38 
C.F.R. § 3.105(e) were violated.  Furthermore, the record shows 
that VA complied with the due process provisions.  A proposed 
reduction was issued in December 2007, and the Veteran, through 
his custodian, was notified of such at the address of record.  
The Veteran was then given the opportunity to respond and submit 
additional evidence or argument to show that the award should be 
continued at the current level.  In March 2008, more than 60 days 
after notice of the proposed reduction, VA issued a rating 
decision implementing the reduction.  The reduction was 
effective, June 1, 2008, which is the first of the month 
following an additional 60 day due process period from the March 
2008 rating decision.

The Veteran did not request a hearing on the proposed reduction 
within 30 days of being notified of the action, or thereafter.  
See 38 C.F.R. § 3.105(i). 

III.  Restoration of a 70 Percent Evaluation for PTSD

In the absence of a due process violation, the sole question is 
whether the evidence of record justifies the assignment of a 
lower disability evaluation under the applicable rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Different 
percentage ratings for different periods of time can be applied 
based on the medical evidence of record.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Where there is a reasonable doubt as to 
the degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. §§ 4.3, 4.7.  

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

VA regulation 38 C.F.R. § 3.344 pertains to disabilities that are 
affected by change of medical findings or diagnosis.  This 
regulation applies to ratings which have been continued for long 
periods of time at the same level (five years or more).  Brown v. 
Brown, 5 Vet.App. 413 (1993).  In the present case, the 70 
percent rating was in effect from May 16, 2005, less than five 
years prior to the rating reduction on June 1, 2008.  Thus, 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply. 38 C.F.R. § 
3.344(c).  Nevertheless, there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Brown, 5 Vet. 
App. at 420- 421.

Specifically, 38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 
provides that the rating agency should keep in mind the 
repercussion upon a current rating when there is a change in 
diagnosis. The aim should be the reconciliation and continuance 
of the diagnosis or etiology upon which service connection for 
the disability had been granted.  38 C.F.R. § 4.13.  A claim as 
to whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet.App. at 421.

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 70 percent 
evaluation is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness." DSM IV, American Psychiatric Association 
(1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 
51-60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).



Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).

An October 2007 VA examination report shows the Veteran's claims 
file and electronic medical records were reviewed.  He was 
administered several clinical evaluations including the Minnesota 
Multiphasic Personality Inventory II (MMPI-II).  The examiner 
noted that on VA evaluation in May 1999 the Veteran produced an 
invalid MMPI indicating grossly elevated clinical and validity 
scales but was still diagnosed with chronic PTSD and major 
depressive disorder.  He was referred for treatment but never 
followed up.

The Veteran reported that since 2005, his current life situation 
was about the same.  He continued to be retired and his PTSD was 
about the same.  He was not in any current treatment program.  
When asked about the sorts of emotional and mental problems he 
was having, the examiner commented that he gave a fairly jumbled 
account of his symptoms and seemed to be reading off a list in 
his head.  He also gave a number of very generalized triggers 
saying that he started to have these problems ever since he came 
home from Vietnam and that they never stopped.  

He stated that he had not worked since 1998 because he was 
drawing Worker's Compensation from the City of Dallas, which gave 
him early retirement in 2004.  He worked at the Dallas Water 
Department as a mechanic and he never missed work but did a good 
job until he got hurt.  He stated that he had very little social 
life, though he had a girlfriend and a few friends.  His daughter 
was his only family he had contact with.  He indicated that he 
did not get along well with other people because everyone wanted 
to be right and for him to be wrong.  The examiner commented that 
he showed signs of paranoia, consistent with a paranoid 
personality disorder.  Most of his social impairment was related 
to this.  He was able to complete normal activities of daily 
living without significant impairment and was capable of caring 
for himself.  He was able to complete normal physical activities 
other than heavy lifting because of his back (per his report).  
For leisure he watched sports and listened to music.  

On mental status examination, he was well-dressed and groomed, 
verbal, and generally cooperative with the examination.  He had 
good social skills and was able to establish a fair rapport.  He 
was estimated to have an above average intelligence.  His thought 
process was logical, coherent, and relevant.  His affect was 
spontaneous and he was calm throughout the interview.  He did not 
express any negative emotion when discussing alleged stressors.  
He was well-oriented to time, place, person, and situation, and 
reasoning and judgment were fair.  His fund of general 
information and verbal comprehension were average.  His 
concentration and short term memory were fair; but he did say 
that he had some trouble with these "sometimes."  Long term 
memory was good.  He indicated that he retired after he sustained 
physical injuries on-the-job and that he worked at the water 
department before that.  The examiner stated that she did not see 
signs of major impact of mental health symptoms on occupational 
functioning, but some problems had been noted on previous 
examinations.  The examiner found that the main reason for not 
working was that he had chosen retirement and that he had 
physical infirmities related to a work accident.  Socially, he 
described a fairly limited social network though he did have a 
few friends and a girlfriend.  He did have some paranoid 
personality traits that negatively impacted his relationships.

The Veteran had already been diagnosed with PTSD and apparently 
his stressors had been conceded.  However, the examiner indicated 
that it should be noted that he gave very vague accounts of these 
and did not express any negative emotion when discussing 
stressors.  Still, he did report sufficient re-experiencing, 
avoidance, and arousal symptoms to warrant a PTSD diagnosis and 
this had already been diagnosed by the previous examiner.  It was 
this examiner's opinion, however, that he might be exaggerating 
the magnitude of his PTSD symptoms.  The Veteran was administered 
the MMPI-II and results of this test indicated an extremely 
elevated F-scale, which could not even be plotted on the MMPI 
profile.  This suggested extreme exaggeration of symptoms and 
endorsement of a great deal of pathology (more pathology than 
would be expected based on his report of fairly mild stressors in 
Vietnam).  The following diagnoses were based on interview, 
mental status examination, review of records, and psychological 
testing, and were consistent with DSM-IV:  Axis I: PTSD, chronic, 
mild and a GAF score of 55.  It was noted that the Veteran had 
been unemployed for a number of years but he was not reporting 
any current major psychosocial stressors.  

A February 2008 VA mental health triage note shows the Veteran 
presented to the office for an increase in disability rating for 
his PTSD.  The examiner found that based on risk factors and 
protective factors noted in the interview and history, the 
Veteran was not an imminent danger to self at that time.  
Although they could not predict self-destructive behavior based 
on clinical findings, the treatment team consensus was that the 
Veteran was appropriate for transition to a less restrictive 
level of care.  The Veteran was to continue treatment on an 
outpatient basis.  A separate note indicates that he declined any 
treatment options or evaluation for treatment, as his concern was 
for his future financial welfare.

A November 2008 VA examination report shows the Veteran's claims 
file was not available at the time of the examination but his 
electronic medical record was reviewed.  It was noted that this 
was the same examiner who conducted the October 2007 VA 
examination and that the examiner had not seen any record of 
mental health treatment since that time.  When asked about what 
sorts of mental and emotional problems he was having he stated 
that he was dealing with the same types of issues as when he was 
last seen because of his pain.  He continued to have nightmares 
and stated that he could not get along with people and that his 
friends did not seem to like him anymore.  He indicated that he 
had not been doing well since "they cut my money."  He did not 
report any change in his occupational status.  He continued to be 
unemployed and when asked why he was not working, he attributed 
this to physical injury to his neck, back, and shoulders.  He 
stated that he did not have much of a social life.  He stayed to 
himself and most of his family and friends were dead.  His last 
girlfriend left him.  He said that he could not do much because 
of his back pain and that most days he lay on the couch and 
watched television.  

On mental status examination, he presented as disheveled with 
poor hygiene.  He smelled strongly of body odor and had bleach 
stains on his clothes.  He rambled and was a bit more agitated 
this time than when the examiner last saw him last year.  He had 
absolutely no eye contact.  He was verbal and superficially 
cooperative with the examination but was somewhat vague and 
evasive in responding to certain questions, particularly related 
to his substance abuse issues.  Rapport was difficult to 
establish.  Social skills were quite poor.  Intelligence was 
below average.  His thought process was generally logical, but he 
did have a tendency to get on tangents.  He was irritable and 
depressed and poorly oriented to time, but well-oriented to 
place, person, and situation.  Reasoning and judgment were 
extremely poor and fund of general information and verbal 
comprehension were quite poor, as well.  He could only complete 
the most basic of simple arithmetic tasks including single digits 
addition, but could not do any multiplication.  Concentration was 
quite poor, as was long and short-term memory.  It was noted that 
he had a history of head injury when he fell on the job in 1998 
when he lost consciousness for 5 to 10 minutes.  It was difficult 
for the examiner to determine if he gave good effort on the 
mental status examination.  

The examiner indicated that he had no changes to make to his 
previous diagnosis and opinions from the last examination.  As 
described in the previous examination, there were significant 
concerns about his credibility and the examiner did question the 
PTSD diagnosis.  The diagnosis remained Axis I: PTSD, chronic 
mild with a GAF score of 55.  The examiner also mentioned that 
there was evidence of cognitive decline likely related to 
substance abuse issues and possibly also a head injury in 1998.

The Veteran underwent a third VA examination in May 2009 by a new 
examiner.  The examiner indicated that the claims file and VA 
medical records were reviewed and noted that there was no 
evidence of any mental health treatment.  When asked to describe 
his mental health issues, concerns, and symptoms, the Veteran 
provided a mixture of mental and physical issues.  He tended to 
be tangential and somewhat rambling.  Some of the mental health 
issues related to PTSD symptoms while others related to paranoia 
and depressive symptoms.  Specifically, the Veteran stated that 
his symptoms were the same as they were when he started seeking 
compensation.  He said he could not sleep, heard people talking 
when no one was there, and jumped with loud noises.  He also said 
that friends did not come around and he did not have a girlfriend 
because he was grouchy and moody.  He indicated that when VA 
"had my money right" it balanced him out, but now that they had 
cut his money, his mood was worse.  He felt lonesome and 
contemplated suicide but would not act on it.

Despite claims of severe PTSD, the Veteran had never pursued 
psychiatric treatment.  He had a PTSD assessment conducted in 
1999 and was offered treatment but never attended.  He was asked 
why he did not pursue treatment and stated that he was not 
interested in it and that it would probably make him worse, as he 
did not like to talk to people very much.  The examiner found 
that there was no indication that the Veteran's psychiatric 
symptoms caused impairment in his occupational functioning.  The 
Veteran also had not experienced any change in his social 
functioning since the time of the previous VA examination.

On mental status examination, the Veteran walked with a stooped 
posture and seemed to have difficulty rising from his seat and 
walking.  He was dressed casually and exhibited fair grooming 
with poor hygiene, as he had considerable body odor.  His 
psychomotor activity was grossly within normal limits.  His 
speech and communication were normal in rate, rhythm, tone, and 
volume.  His thought processes were somewhat rambling and 
tangential.  His thought content was mostly relevant and his 
behavior during the examination was at least superficially 
cooperative.  He had no history of delusions or hallucinations.  
He indicated that his mood was depressed and grumpy and his 
affect was mildly irritable.  He admitted to contemplating 
suicide but had no plan or intent.  

On further mental status items, the Veteran was oriented to 
person, location, year, and month, but could not identify the 
correct day of the month.  He knew that it was somewhere in the 
middle of May.  He did not appear to put forth full effort on 
mental status tasks.  It was possible that he might have 
intentionally provided incorrect responses on some items.  For 
instance, he was asked how many days were in the week and he said 
that there were five, but then asked if the examiner meant 
Saturday and Sunday.  The examiner stated that he meant the 
entire week and after a long pause, the Veteran stated that there 
were six days in the week but some people said that there were 
five.  He was asked what number came after nine and he said, 
"eight."  He was asked what 2 + 2 was and after a significant 
pause he said, "four."  He was asked to give his address and he 
stated "1915 Hutchins" even though the correct address is 
Huntingdon.  He was asked what city he lived in and he said, 
"Texas."  He correctly provided his date of birth but could not 
name the current president.  He answered, "This black dude."  
He said he did not know who the previous president was and when 
asked the number of seconds in a minute, he stated 30.  He did 
not know which direction the sun set in.  Despite this, he was 
able to recall three out of five words after five minutes.  It 
was the examiner's impression that the Veteran was exaggerating 
his cognitive impairment.  This interpretation was highly 
consistent with a highly exaggerated MMPI-II profile.  He 
completed the MMPI-II short form.  He was slow on working on the 
test, but did complete a sufficient portion for scoring of the 
short form.  Unfortunately, his results were not interpretable 
due to significant exaggeration.

The examiner commented that both of the previous VA examiners 
expressed the opinion that the Veteran's problems largely related 
to paranoid personality features, childhood issues, and substance 
abuse.  This examiner was in agreement with that opinion.  More 
likely than not, the Veteran exhibited mild PTSD symptoms, but 
there were other factors to consider from which the Veteran's 
majority of impairment came.  Especially with regard to his 
social difficulties, the Veteran's paranoid personality features 
play a major role.  Based on the interview and results of 
psychological testing, it was likely that the Veteran was 
significantly exaggerating the magnitude of his PTSD symptoms.  
The history did not include evidence that the Veteran's 
psychiatric symptoms negatively impacted his occupational 
functioning.  He was able to work for extended periods of time 
and without significant problems in several jobs over the course 
of his working life.  However, due to injuries suffered in a fall 
in 1998, the Veteran reported that he was now totally disabled 
and could not work.  He did not relate his unemployability to 
psychiatric symptoms.  The Veteran had never been interested in 
psychiatric treatment and had never pursued any such treatment.  
Therefore, there was no history of medication usage for treating 
his PTSD symptoms and it was unknown whether such treatment would 
benefit him.  

The record shows that the Veteran's symptoms associated with his 
PTSD do not more closely approximate the criteria for a 70 
percent rating under Diagnostic Code 9411.  He was shown to 
neglect his personal hygiene on several examinations, had 
suicidal ideation, difficulty maintaining effective 
relationships, demonstrated a rambling and tangential thought 
process, and was also irritable and depressed on mental status 
evaluation.  However, none of the other criteria for a 70 percent 
evaluation were noted.  Moreover, he was found to exaggerate his 
PTSD symptomatology, especially concerning his cognitive 
impairment.  He also was noted to exaggerate his responses to 
clinical testing so much so that the results of the MMPI-II were 
invalid.  Thus, the mental status results indicating more serious 
impairment, including his statements regarding hallucinations, 
are not considered reliable.  Overall, the symptoms associated 
with his PTSD were considered mild.  His occupational impairment 
was not shown to be related to his PTSD symptoms.  Even his 
social impairment was noted to be related to his paranoid 
personality, rather than any symptomatology associated with PTSD.  
He was able to complete normal activities of daily living without 
significant impairment and was capable of caring for himself.  
His psychomotor activity was grossly within normal limits.  His 
speech and communication were normal in rate, rhythm, tone, and 
volume.  His thought content was mostly relevant and his behavior 
during the examination was at least superficially cooperative.  
He had no probative history of delusions or hallucinations.  He 
indicated that his mood was depressed and grumpy and his affect 
was mildly irritable.  His GAF score was 55, which also indicates 
more moderate symptoms, which is more consistent with a 50 
percent rating rather than a 70 percent rating for PTSD.  See 
DSM-IV.
  
The level of impairment associated with the PTSD has never been 
worse than what is warranted for a 50 percent rating.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the PTSD is adequately considered 
by the diagnostic codes applied.  The medical evidence generally 
shows mild occupational and social impairment.  Diagnostic Code 
9411 specifically addresses this type of impairment.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disability but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required frequent periods of hospitalization due 
to the disability, and marked interference with employment has 
not been shown.  The Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

The Veteran has argued that he is entitled to restoration of his 
70 percent rating for his PTSD.  He is competent to report that 
which he can experience or observe.  However, the Veteran has 
been consistently reported as exaggerating his symptoms 
associated with his PTSD undermining the reliability of his 
statements.  Thus, he is not deemed credible, in this regard.  
Moreover, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding the severity of his PTSD including clinical evaluation 
of social and occupational impairment.  Thus, his views are 
outweighed by the detailed opinions provided by the medical 
professionals who discussed the Veteran's PTSD and provided the 
relevant clinical testing to rate the claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, no greater than a 50 percent evaluation for the PTSD 
is appropriate.  The preponderance of the evidence is against the 
claim; there is no reasonable doubt to be resolved; and 
restoration of a 70 percent evaluation is not warranted.

IV.  TDIU

A total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b).

Here, as with all claims for disability compensation, when after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding any point such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran is only service-connected for PTSD.  Prior to June 1, 
2008, he met the schedular criteria for a TDIU, as the PTSD was 
rated as 70 percent disabling.  However, the medical evidence 
shows that he was not unable to secure or follow a substantially 
gainful occupation as a result of his PTSD.

Private treatment records dated from 2004 to 2006 note that the 
Veteran had a work-related injury in 1998 resulting in physical 
impairment.  A December 2005 treatment record notes that the 
Veteran could not work due to his physical injuries and 
subsequent surgeries.

An October 2007 VA examination report shows that since getting 
out of the service in 1969, the Veteran had a history of working 
as an aircraft cleaner, landscaper, and working in the sanitation 
department as a mechanic and laborer until he fell from a 14-foot 
scaffold fracturing the 7th and 8th ribs, two neck fractures, and 
also had back and shoulder surgery.  He also had a history of 
hypertension, hepatitis C, and cirrhosis.  The examiner found 
that all of the Veteran's medical conditions were stable and that 
none of them prevented him from being employed.  

A separate October 2007 PTSD examination report shows the 
examiner did not see signs of major impact of mental health 
symptoms on occupational functioning and that it sounded as if 
the Veteran's main reason for not working was that he had chosen 
retirement after his physical injuries related to a work 
accident.  The same examiner indicated in November 2008 that he 
had no changes to make to his previous diagnoses and opinions.  

A May 2009 VA examination report also reflects that the Veteran's 
history did not include evidence that the Veteran's psychiatric 
symptoms negatively impacted his occupational functioning.  The 
Veteran was able to work for extended periods of time and without 
significant problems in several jobs over the course of his 
working life, until his physical injuries in 1998.

The record shows that the Veteran is not unemployable as a result 
of his service-connected PTSD.  For this reason, he is not 
entitled to a TDIU under 38 C.F.R. § 4.16(a) or (b).

The preponderance of the evidence is against the claim for a 
TDIU; there is no doubt to be resolved; and a TDIU is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to restoration of a 70 percent evaluation for PTSD is 
denied.

Entitlement to a TDIU is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


